Citation Nr: 0835941	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  03-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for groin pain.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for an elbow 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for adult attention 
deficit disorder (ADD).

6.  Entitlement to service connection for memory loss, 
including as due to an undiagnosed illness.

7.  Entitlement to service connection for a short temper, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from April 1988 to January 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.

In April 2007, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  Among other things, the 
AMC was asked to issue a Statement of the Case (SOC) on the 
issues of entitlement to service connection for memory loss 
and for a short temper, each including as due to an 
undiagnosed illness.  The RO issued an SOC on these issues to 
the veteran and his service representative in February 2008.  
In response, the veteran provided a personal statement to the 
RO later in February 2008 in which he reported that his 
"memory is terrible" and he had "terrible mood swings."  
The Board concludes that this statement, along with a March 
2008 VA Form 646 and an August 2008 Brief submitted by his 
service representative that presented argument on these 
claims, constitutes a substantive appeal on these claims.  
Accordingly, these issues are as stated on the title page of 
this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service personnel records show that he 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.

3.  There is no evidence of current disability manifested by 
groin pain.

4.  The veteran failed to report without good cause for 
several VA examinations scheduled for the purpose of 
ascertaining the nature and etiology of his claimed bilateral 
carpal tunnel syndrome and elbow disability.

5.  The veteran does not experience any current disability 
due to bilateral carpal tunnel syndrome or any elbow 
disability which could be attributed to active service.

6.  The medical evidence does not contain a diagnosis of PTSD 
which could be attributed to active service.

7.  The veteran's claimed adult ADD is not related to active 
service.

8.  The veteran's memory loss has been attributed to a known 
clinical diagnosis and is not related to active service.

9.  The veteran does not experience any current disability 
due to a short temper which could be attributed to active 
service, including as due to an undiagnosed illness.





CONCLUSIONS OF LAW

1.  The veteran's claimed groin pain was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The veteran's claimed bilateral carpal tunnel syndrome 
was not incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.655 (2007).

3.  The veteran's claimed elbow disability was not incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.655 (2007).

4.  The veteran's claimed PTSD was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

5.  The veteran's claimed adult ADD was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

6.  A disability manifested by memory loss and a short temper 
was not incurred during active service, including as due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March and October 2001, April 2004, 
October 2005, and in May 2007, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence 
relating his claimed disabilities to active service and noted 
other types of evidence the veteran could submit in support 
of his claims.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

With respect to the veteran's service connection claim for 
groin pain, the Board observes that VCAA notice is not 
required because the issue presented involves a claim which 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  The 
veteran is seeking service connection for a symptom-groin 
pain-and not for any underlying disability.  See generally 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom., 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
And pain alone is not a disability.

Additional notice of the five elements of a service-
connection claim was provided in March and in October 2006, 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, with 
respect to the veteran's service connection claims for 
bilateral carpal tunnel syndrome and for an elbow disability, 
the March and October 2001 VCAA notice letters were issued to 
the veteran and his service representative prior to the 
November 2001 rating decision which denied these claims; 
thus, these notices were timely.  With respect to the 
veteran's service connection claims for PTSD, adult ADD, and 
for memory loss, including as due to an undiagnosed illness, 
the April 2004 VCAA notice letter was issued prior to the 
September 2004 rating decision which denied these claims; 
thus, this notice also was timely.  The veteran also was 
provided with a PTSD Questionnaire.  The VCAA notice letter 
which addressed the veteran's claim of service connection for 
a short temper, including as due to an undiagnosed illness, 
was issued in May 2007, after the September 2000 rating 
decision which denied this claim.  In any event, however, as 
all of the veteran's claims are being denied, any question as 
to the appropriate disability ratings or effective dates is 
moot and there can be no failure to notify the veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  

The veteran has failed to report for VA examinations 
scheduled in August 2006 for the purpose of evaluating the 
nature and etiology of his claimed bilateral carpal tunnel 
syndrome and elbow disability and has not shown good cause 
for his failure to report for these examinations.  The 
September 2006 supplemental statement of the case informed 
him that failure to report for a scheduled VA examination may 
have adverse consequences, including the possible denial of 
his claims.

The Court has held that "[t]he duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Where entitlement to a benefit cannot be established 
or confirmed without a current VA examination and the veteran 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. §§ 3.655(a)-(b) (2007).    

In disability compensation (service connection) claims, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met in this 
case.  As will be explained in more detail below, there is no 
medical evidence of any of the veteran's claimed disabilities 
which could be related to active service.  In view of the 
foregoing, the Board concludes that there is no duty to 
provide another examination or medical opinion.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the veteran and no further action is necessary to meet 
the requirements of the VCAA.

The veteran contends that he incurred groin pain, bilateral 
carpal tunnel syndrome, an elbow disability, PTSD, and adult 
ADD during active service.  He also contends that he incurred 
memory loss and a short temper during active service, 
including as due to an undiagnosed illness.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1) (2007).  A 
"Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to include: 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  Id.

The veteran's service medical records show that, at his 
enlistment physical examination in February 1988, he denied 
any significant medical history.  Clinical evaluation was 
normal.  

In an undated mental health evaluation completed during 
active service, the veteran complained of a temper, a "short 
fuse," a defensive attitude, and requested counseling.  No 
psychosis or suicidal or homicidal ideation was noted.  
Mental status examination of the veteran showed no speech 
aberrations, preoccupation with past lost relationships, no 
hallucinations, intact cognitive functioning, and no suicidal 
or homicidal ideation.  The assessment included an adjustment 
disorder with depressed mood.

On mental health evaluation in January 1993, the veteran 
reported that "he may have" ADD.  Mental status examination 
of the veteran showed clear "and at times hurried" speech 
which was not pressured or stuttering, no abnormalities of 
thought or perception, no suicidal or homicidal ideation, 
intact memory, and full orientation.  The assessment included 
no evidence of ADD or memory problems.

On periodic physical examination in June 1993, clinical 
evaluation was normal except for onychomycosis and marked 
sinus bradycardia.

On outpatient treatment in August 1998, the veteran 
complained of groin pain.  The impressions included chronic 
bilateral leg muscle strain.

At the veteran's separation physical examination in October 
1998, he reported a medical history of memory loss.  The in-
service examiner noted that the veteran had no ADD or memory 
problems.  Clinical evaluation was normal except for 
obsessive and avoidant personality traits, maladjustment 
disorder, and a depressed mood.    

The veteran's DD Form 214 shows that his medals included the 
Combat Action Ribbon, the Southwest Asia Service Medal, and 
the Kuwait Liberation Medal.

The post-service medical evidence shows that, on VA 
examination in July 1999, the veteran's complaints included 
that "he was short-tempered and yelled."  He also 
complained of memory problems.  There were no psychomotor 
abnormalities.  The veteran denied suicidal ideation and 
feeling consistently depressed.  Mental status examination of 
the veteran showed fluent speech at a normal rate and rhythm, 
coherent thought process although "he tended to be somewhat 
repetitive, circumstantial, and tangential when asked 
questions which he appeared to wish to avoid," no signs or 
symptoms of a psychotic process, no suicidal or homicidal 
ideation, and full orientation.  The veteran's Global 
Assessment of Functioning (GAF) score was 81, indicating 
absent or minimal symptoms with good functioning in all 
areas.  The VA examiner concluded that the veteran did not 
meet the criteria for any Axis I diagnosis.

On VA outpatient treatment in August 2000, the veteran's 
complaints included right wrist pain with hyperesthesia on 
the radial side of the wrist and weakness in the right hand.  
Physical examination showed power 4/5 in the right hand with 
grip and intact sensation.  The assessment was rule-out 
carpal tunnel syndrome.

In September 2000, the veteran submitted a partial copy of an 
in-service physical examination report that was undated and 
showed that he complained of occasional cramps in his hands, 
especially at the base of both thumbs, associated with typing 
and "catching," and pain in his elbows when doing push-ups.

On VA outpatient treatment in December 2000, the veteran 
thought he had ADD.  He also reported that his suicidal 
ideation was "completely gone."  Mental status examination 
of the veteran showed full orientation, no suicidal or 
homicidal ideation, and coherent and goal-directed thoughts.  
The assessment included questionable attention deficit 
hyperactivity disorder (ADHD).

In April 2001, the veteran's complaints included severe 
difficulty concentrating and a history of suicidal ideation 
"but those thoughts are not present now."  He attributed 
his poor concentration and motor agitation to ADHD.  Mental 
status examination of the veteran showed slight psychomotor 
agitation, somewhat shifting attention, goal-directed thought 
process, and no auditory or visual hallucinations or 
delusions or suicidal or homicidal ideation.  The assessment 
included rule-out ADHD versus cyclic mood disorder.

In June 2001, the veteran complained of increased 
irritability, erratic sleep patterns, problems with 
concentration, and anhedonia.  He reported missing prior 
follow-up appointments because he had been unable to remember 
them.  He denied any suicidal ideation.  "He believes he has 
ADD."  Mental status examination of the veteran showed 
normal speech, no psychomotor agitation or retardation, 
coherent thought processes, and no suicidal or homicidal 
ideation or auditory or visual hallucinations.  The 
assessment included rule-out ADD.

In December 2001, the veteran stated, "I think I have ADD."  
He reported problems concentrating and "a short attention 
span."  He denied any visual or auditory hallucinations or 
delusions.  Mental status examination of the veteran showed 
normal speech, no psychomotor retardation, logical and 
coherent thought process, no visual or auditory 
hallucinations, delusions, or suicidal or homicidal ideation, 
and full orientation.  The veteran's GAF score was 55, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The diagnosis 
included provisional ADHD, inattentive type.

On private neuropsychiatric evaluation in May 2003, mental 
status examination of the veteran showed anomia (word-finding 
problems) and "a stammering quality to his speech," 
significant problems with attention and concentration, 
loquacious and tangential speech, full orientation, clear and 
rational thought processes, no evidence of a formal thought 
disorder, and no delusions, hallucinations, or suicidal 
ideation.  The private examiner determined that the veteran's 
short-term memory was impaired severely.  The veteran's GAF 
score was 40, indicating some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.

On VA outpatient treatment in February 2004, the veteran's 
complaints included memory loss.  It was noted that the 
veteran arrived "a few minutes late for appointment after 
missing numerous appointments."  The veteran reported 
feeling depressed frequently and yelling at others 
frequently, including his 11-year old daughter.  He denied 
any present suicidal ideation but reported occasional 
suicidal thoughts in the past with no plan.  Mental status 
examination of the veteran showed goal directed thoughts, no 
auditory or visual hallucinations, delusions, or suicidal or 
homicidal ideation, and grossly preserved memory.  The 
veteran's GAF score was 55.  The impressions included 
depression, not otherwise specified, versus ADHD versus mood 
disorder secondary to a medical condition.

In May 2004, the veteran's complaints included poor 
motivation, poor concentration, significant anxiety, and 
worrying.  Mental status examination of the veteran showed no 
auditory or visual hallucinations, no delusions, goal-
directed thought process, and reported memory impairment.  
The impressions included ADHD per history.

On VA examination in August 2004, the veteran reported no 
current PTSD symptoms.  "He denied any specific history for 
PTSD and remarked that his duty as a programmer was much more 
stressful than his combat duty as a stinger gunner."  The 
veteran reported serving in the Gulf War in a combat zone.  
He reported a good relationship with his children and 
currently was divorced.  He denied any stressors.  Mental 
status examination of the veteran showed communication and 
speech within normal limits, no panic attacks, no history of 
delusions or hallucinations and no delusions or 
hallucinations on examination, no obsessional rituals, 
appropriate thoughts, memory within normal limits, and no 
suicidal or homicidal ideation.  The VA examiner stated that 
the veteran did not meet the diagnostic criteria for PTSD.  
The veteran's GAF score was 60, indicating moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  There was no Axis I or Axis II diagnosis.  

On VA examination in August 2006, the veteran's complaints 
included problems with memory and attention, carpal tunnel 
syndrome when typing or sweeping, and elbow problems.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records and electronic medical records.  The 
veteran denied having PTSD.  When discussing his active 
service in the Persian Gulf War, the veteran "cannot 
remember where he was but he said he was on the front line 
supporting the grunts."  He did not identify an in-service 
stressor although he reported seeing mangled bodies and 
friends killed by friendly fire.  "He then said that might 
have affected him."  The veteran reported increased suicidal 
ideation but no plan.  Mental status examination of the 
veteran showed coherent and logical thought processes, no 
unusual preoccupation or evidence for suicide or psychosis, 
full orientation, and an intact memory.  The veteran's GAF 
score was 60.  The VA examiner noted that, because the 
veteran denied having any PTSD problems "several times 
during the interview," there was no PTSD diagnosis.  This 
examiner opined that the veteran's claimed ADD (memory and 
attention problems) was not caused by active service.  This 
examiner also opined that the veteran's claimed bilateral 
carpal tunnel syndrome and his claimed elbow disorder were 
not related to his depression or anxiety because neither was 
mentioned by the veteran during the examination.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for groin 
pain.  As noted above, the veteran is seeking service 
connection for a symptom-groin pain-and not for any 
underlying disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), vacated in part and remanded on other 
grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Pain alone is not a disability.  The only 
evidence of groin pain in the veteran's claims file is one 
outpatient treatment visit for this complaint in August 1998 
during active service when he was diagnosed with chronic 
bilateral leg muscle strain.  Although the veteran was 
treated for groin pain two months prior to his separation 
physical examination, it appears that this complaint resolved 
with in-service treatment.  He reported no history of groin 
pain at his separation physical examination in October 1998 
and clinical evaluation was normal.  The post-service medical 
evidence also shows no complaints of or treatment for groin 
pain since the veteran's separation from active service in 
January 1999.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of evidence of current disability.  Absent evidence 
of current disability due to groin pain or evidence of an 
underlying disability manifested by groin pain which could be 
attributed to active service, the Board finds that service 
connection for groin pain is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claims of service connection for 
bilateral carpal tunnel syndrome and for an elbow disability.  
As noted above, the veteran failed to report without good 
cause for VA hand/thumb/fingers and joints examinations 
scheduled in August 2006; thus, these claims will be rated on 
the evidence of record.  See 38 C.F.R. § 3.655 (2007).   The 
evidence of record shows that, during active service, the 
veteran complained of cramps in his hands and elbow pain on 
push-ups.  It is not clear when the veteran reported these 
complaints; as noted above, the service medical record 
showing these complaints was undated.  In any event, it 
appears that these complaints resolved with in-service 
treatment.  There were no other complaints of or treatment 
for either bilateral carpal tunnel syndrome or an elbow 
disability during active service.  

The post-service medical evidence shows that the veteran 
first was treated for carpal tunnel syndrome in August 2000, 
or more than 1 year after his service separation in January 
1999, when the diagnosis was rule-out carpal tunnel syndrome.  
The Board observes that a "rule-out" diagnosis of carpal 
tunnel syndrome does not equate with a meeting of the 
diagnostic criteria for carpal tunnel syndrome.  Rather it 
merely raised the possibility of the disorder; it clearly is 
not a confirmed diagnosis.  And subsequent examinations 
failed to confirm such a diagnosis.  The VA examiner 
specifically noted in August 2006 that the veteran did not 
mention carpal tunnel syndrome at that examination.  
Accordingly, even if the diagnosis of "rule-out" carpal 
tunnel syndrome is viewed in the light most favorable to the 
veteran, it does not establish service connection for carpal 
tunnel syndrome.  

The post-service medical evidence also shows no complaints of 
or treatment for an elbow disability.  The VA examiner noted 
in August 2006 that the veteran had not mentioned his claimed 
elbow disability at that examination.  Rabideau, 2 Vet. 
App. at 144; Brammer, 3 Vet. App. at 225.  Absent a confirmed 
diagnosis of carpal tunnel syndrome or evidence of current 
elbow disability which could be attributed to active service, 
the Board finds that service connection for bilateral carpal 
tunnel syndrome and for an elbow disability is not warranted.

The Board further finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD.  The veteran was awarded the Combat Action Ribbon 
for his honorable active service in the Persian Gulf War.  He 
was not treated for PTSD during active service.  The post-
service medical records show no current diagnosis of PTSD.  
Id.  See also 38 C.F.R. § 3.304(f).  The veteran's post-
service medical records also show that, following VA 
examination in July 1999, there was no Axis I diagnosis.  The 
veteran denied any current PTSD symptoms or history of PTSD 
on VA examination in August 2004; the VA examiner concluded 
that the veteran did not meet the diagnostic criteria for 
PTSD and offered no Axis I or Axis II diagnosis.  The veteran 
again denied PTSD and did not identify any claimed in-service 
stressor on VA examination in August 2006.  The VA examiner 
concluded that, because the veteran denied experiencing PTSD 
repeatedly during the August 2006 examination, there was no 
PTSD diagnosis.  Absent evidence of a diagnosis of PTSD, the 
Board finds that service connection for PTSD is not 
warranted.

The Board finds that the preponderance of the evidence does 
not support the veteran's claim of service connection for 
adult ADD.  Although the veteran reported that he might have 
ADD in January 1993 during active service, the in-service 
examiner concluded that there was no evidence of ADD at that 
time.  At his separation physical examination in October 
1998, a different in-service examiner noted that the veteran 
had no ADD.    

The post-service medical evidence shows continuing complaints 
of and treatment for ADD and ADHD, although none of the 
veteran's post-service treating physicians related his 
claimed ADD to active service.  As noted above, there was no 
Axis I diagnosis following VA examination in July 1999.  The 
impressions included questionable ADHD following VA 
outpatient treatment in December 2000.  Although the veteran 
continued to complain that he experienced ADD, the impression 
was rule-out ADHD versus cyclic mood disorder following VA 
outpatient treatment in April 2001.  This was changed to 
rule-out ADD in June 2001 and then to provisional ADHD in 
December 2001.  Following VA outpatient treatment in February 
2004, the impression was depression, not otherwise specified, 
versus ADHD versus a mood disorder secondary to a medical 
condition.  In May 2004, the assessment was ADHD per history.  
Critically, following VA examination in August 2006, when the 
veteran again complained of problems with attention, the VA 
examiner reviewed the veteran's claims file, examined the 
veteran, and concluded that the veteran's claimed ADD was not 
related to active service.

As noted above, diagnoses of "rule-out" ADD or "rule-out" 
ADHD do not equate with a meeting of the diagnostic criteria 
for these disorders.  Rather they merely raised the 
possibility of the disorders; they clearly are not confirmed 
diagnoses.  And subsequent examinations failed to confirm 
such a diagnosis.  The VA examiner in August 2006 
specifically concluded that the veteran's claimed ADD was not 
related to active service.  Accordingly, even if the 
questionable ADHD diagnosis rendered in December 2000, the 
provisional ADHD diagnosis rendered in December 2001, and the 
differential diagnosis of depression, not otherwise 
specified, versus ADHD versus a mood disorder secondary to a 
medical condition rendered in February 2004 all are viewed in 
the light most favorable to the veteran, none of this 
evidence establishes service connection for adult ADD.  Thus, 
the Board finds that service connection for adult ADD is not 
warranted.

The Board finally finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for memory loss and for a short temper, each 
including as due to an undiagnosed illness.  The veteran's 
service medical records show no complaints of or treatment 
for memory loss.  An undated mental health evaluation 
completed during active service shows that the veteran 
complained of a "short fuse" and a temper.  An in-service 
examiner attributed these complaints to an adjustment 
disorder; they appear to have resolved with in-service 
treatment.  A mental health evaluation completed in January 
1993 found no evidence of memory problems.  The veteran 
reported no history of memory problems or a short temper at 
his separation physical examination and neither was found on 
clinical evaluation.  It appears that the veteran first was 
treated for complaints of memory problems in May 2003, or 
more than four years after his service separation in January 
1999, when a private psychologist concluded that the 
veteran's short-term memory was severely impaired.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the veteran 
continued to complain of memory loss, although there is no 
post-service evidence of complaints of or treatment for a 
short temper, to include as due to an undiagnosed illness.  
Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 225.  
In February 2004, although the veteran complained of memory 
loss, mental status examination found a grossly preserved 
memory.  In May 2004, the VA examiner noted the veteran's 
reported memory impairment.  On VA examination in August 
2004, mental status examination showed memory within normal 
limits and there was no Axis I or Axis II diagnosis.  
Finally, although the veteran complained of memory problems 
on VA examination in August 2006, mental status examination 
showed an intact memory.  The VA examiner determined that the 
veteran's memory problems, which he attributed to ADD, were 
not related to active service.

Service connection under 38 C.F.R. § 3.317 also is precluded 
for the veteran's claimed memory loss because this complaint 
has been attributed to a known clinical diagnosis of ADD.  
VAOPGCPREC 8-98 (Aug. 3, 1998).  Further, as noted above, 
although the veteran has been diagnosed as having ADD, the VA 
examiner who reviewed his complete claims file, including his 
service medical records and electronic medical records, and 
examined him in August 2006 opined that the veteran's ADD 
(including attention and memory problems) was not related to 
active service.  Service connection under 38 C.F.R. § 3.317 
also is precluded for the veteran's claimed short temper 
because, as noted above, there is no evidence in the post-
service medical evidence of a short temper which could be 
attributed either to a known clinical diagnosis or to an 
undiagnosed illness.

Additional evidence in support of the veteran's service 
connection claims is his own lay assertions.  As a lay 
person, however, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for groin pain is denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for an elbow disability is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for adult ADD is denied.

Entitlement to service connection for memory loss and a short 
temper, each including as due to an undiagnosed illness, is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


